           Case 1:20-cv-00084-AWI-EPG Document 57 Filed 08/23/21 Page 1 of 3


 1   Jenny C. Huang, SBN 223596
     Jessica T. Arena, SBN 301807
 2   JUSTICE FIRST
 3   180 Grand Avenue, Suite 1300
     Oakland, CA 94612
 4   Tel.: (510) 628-0695
     Fax: (510) 318-7701
 5   E-mail: jhuang@justicefirst.net
 6             jarena@justicefirst.net

 7   Attorneys for Plaintiff Gina Caruso
 8
     ROB BONTA, STATE BAR NO. 202668
 9   ATTORNEY G ENERAL OF CALIFORNIA
     R. LAWRENCE BRAGG, State Bar No. 119194
10   Supervising Deputy Attorney General
     ARTHUR B. MARK III, State Bar No. 220865
11   Deputy Attorney General
        1300 I Street, Suite 125
12      P.O. Box 944255
        Sacramento, CA 94244-2550
13      Telephone: (916) 210-7345
        Fax: (916) 324-5205
14      E-mail: Arthur.Mark@doj.ca.gov
15   Attorneys for Defendants Hill and Montes
16
                             UNITED STATES DISTRICT COURT
17
                           EASTERN DISTRICT OF CALIFORNIA
18
19                                               )
                                                 )   Case No.: 1:20-cv-00084 AWI EPG
20   GINA CARUSO                                 )
                                                 )
21                  Plaintiff,                   )   STIPULATION AND ORDER
                                                 )   FOR DISMISSAL OF OFFICIAL
22          vs.                                  )
                                                 )   CAPACITY CLAIMS AND ORDER
23   MOLLY HILL, et al.,                         )   VACATING HEARING AND
                                                 )
24                                               )   DENYING MOTION AS MOOT
                    Defendants.                  )
25                                               )   (Doc. Nos. 55, 56)
                                                 )
26                                               )
27
            WHEREAS on March 14, 2019, Plaintiff Gina Caruso was transferred from the Central
28
     California Women’s Facility (“CCWF”) to the California Institution for Women (“CIW”);

                    STIPULATION AND ORDER – DISMISSAL OF OFFICIAL CAPACITY CLAIMS
                        CARUSO V. HILL, ET AL., CASE NO. 1:20-CV-00084 (AWI)(EPG)
                                                   PAGE 1
            Case 1:20-cv-00084-AWI-EPG Document 57 Filed 08/23/21 Page 2 of 3


 1           WHEREAS on January 15, 2020, Plaintiff filed the present lawsuit asserting claims for
 2   injunctive relief relating to Plaintiff’s transfer back to CIW;
 3           WHEREAS on August 12, 2020, Plaintiff filed a First Amended Complaint (ECF No. 25)
 4   alleging official capacity claims against Defendants Richard Montes, Tammatha Foss, and Ralph
 5   Diaz on the basis of injunctive relief claims only;
 6           WHEREAS on September 2, 2020, Defendants filed a motion seeking to dismiss, among
 7
     other claims, the official capacity claims against Defendants Foss and Diaz as redundant of the
 8
     official capacity claims against Defendant Montes;
 9
             WHEREAS on January 20, 2021, the Court dismissed, among other claims, the official
10
     capacity claims against Defendants Foss and Diaz (ECF No. 33);
11
             WHEREAS while Defendants’ motion to dismiss was pending, Plaintiff Gina Caruso was
12
     transferred from CCWF to CIW on September 21, 2020;
13
             WHEREAS Defendant Montes last served as the Acting Warden of CIW on October 31,
14
     2020 and has no authority or ability to affect decisions regarding Plaintiff’s placement or housing
15
16   at CIW in his current position as Associate Warden of the California Institution for Men;

17           WHEREAS Defendant Hill last served as Warden of CIW on November 30, 2019 and

18   has since retired from the California Department of Corrections and Rehabilitation; and

19           WHEREAS Defendants filed a motion to dismiss official capacity claims on August 21,

20   2021 (ECF No. 55); and
21           WHEREAS the parties seek to resolve the pending motion without unnecessary
22   litigation;
23           IT IS HEREBY STIPULATED AND AGREED by the parties as follows:
24           1. Plaintiff’s claims for injunctive relief are now moot, in light of Plaintiff’s transfer to
25                 CIW on September 21, 2020;
26
             2. Any and all official capacity claims are dismissed without prejudice;
27
             3. This agreement does not preclude Plaintiff from challenging any future transfers that
28
                   may be executed after the date of this agreement;

                       STIPULATION AND ORDER – DISMISSAL OF OFFICIAL CAPACITY CLAIMS
                           CARUSO V. HILL, ET AL., CASE NO. 1:20-CV-00084 (AWI)(EPG)
                                                      PAGE 2
          Case 1:20-cv-00084-AWI-EPG Document 57 Filed 08/23/21 Page 3 of 3


 1         4. Defendants’ motion to dismiss official capacity claims (ECF No. 55) is hereby
 2            withdrawn;
 3         5. Plaintiff’s discovery requests served on the current Warden of CIW (Mona Houston)
 4            are hereby withdrawn; and
 5         6. Nothing in this stipulation shall be deemed as an admission of liability or preclude
 6            any defense with respect to the remaining claim against Defendants Montes and Hill
 7
              in their individual capacities.
 8
           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
 9
     Date: August 19, 2021                      JUSTICE FIRST
10
11                                              _______/s/ Jenny Huang______________
                                                By: Jenny C. Huang
12                                              Attorney for Plaintiff Gina Caruso
13
14
     Date: August 19, 2021                      _______/s/ Arthur B. Mark III__________
                                                Deputy Attorney General Arthur B. Mark III
15                                              Attorney for Defendants Hill and Montes
16
17                                              ORDER
18         By this Order, the Court gives full effect to the parties’ above stipulation.
19   Additionally, since the stipulation withdraws Defendants’ motion to dismiss (Doc.
20   No. 55), that motion is DENIED as moot and the September 13, 2021 hearing dat e
21   on that motion is VACATED.
22
23   IT IS SO ORDERED.
24
     Dated: August 23, 2021
25                                              SENIOR DISTRICT JUDGE

26
27
28


                   STIPULATION AND ORDER – DISMISSAL OF OFFICIAL CAPACITY CLAIMS
                       CARUSO V. HILL, ET AL., CASE NO. 1:20-CV-00084 (AWI)(EPG)
                                                  PAGE 3
